DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-8, 10-22, are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 343985 A2 cited in IDS dated 09/03/2020 in which US 5,000,899 to Dreibelbis et al. is used as the US equivalent. (hereinafter Dreibelbis).

Regarding claims 1, 2, and 4-8, Dreibelbis teaches an elastic fiber formed from a spandex polymer comprising a hard and soft segment (See abstract and col 2, ln 1-25) and used a yarn/fabric (col 1, ln 49-65). Specifically, in Example 1, the spandex fiber is obtained by reacting THF/3-MeTHF copolymer (i.e. THF is also known as PTMEG) with a MW of 3,350 with MDI in a diisocyanate to glycol ratio of 1.85 at 90 deg C to form an isocyanate-terminated copolyether, which solvent is added to form a solution and the isocyanate-terminated copolyether is chain extended with EDA to form a solution of segmented copolyether polyurethane-urea polymer, which is further used to form fibers. (See Example 1, col 5, ln 52 to col 6, ln 33). 
Using the above in the equations cited by the Applicant’s specification, the above polymer solution contains (SSMW/HSMW)=(1/1.85-1)x(3350+250)/60+250)=13.66, which is within the claimed range. Dreibelbis also teaches the hard segment is preferably in an amount of 6 to 7.5% of the total weight of the polymer (col 3, ln 3-4), which is within the claimed range.
Dreibelbis further teaches the fiber has soft segments having a melting temperature of lower than 60 deg C (col 2,ln 67-68), an elongation of 555% (Table 1, col 7), which meets claims 5 and 6.

Claim(s) 1, 2, and 4-8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2042535 A1 cited in IDS dated 09/03/2020 in which US 2009/0247658 A1 to Kobayashi et al.is used as the US equivalent. (hereinafter Kobayashi).

Regarding claims 1, 2, and 4-8, Kobayashi teaches a polyurethane-urea used in elastic polyurethane fibers which are used for panty hoses and sports garments (See abstract and para 163), wherein the hard segment is in an amount of preferably 5-7 wt% (para 106) with an elongation of 800% or higher (para 136). Specifically, in Example 3, the elastic fiber is obtained by reacting a poly(trimethylene ether) glycol (i.e. also known as PTMEG) with a MW of 3420 with MDI in a NCO/OH ratio of 1.80 at 70 deg C to form an isocyanate-terminated prepolymer, which solvent is added to form a solution and the isocyanate-terminated prepolymer is chain extended with EDA/PDA (4/1 molar ratio) to form a solution of polyurethane-urea polymer, which is further used to form fibers that have a hard segment of 6.0 wt%, with an elongation of 934%, (See Example 3, para 198-201 and Table 1 and 2), which meets claims 1,5, and 7.
Using the above in the equations cited by the Applicant’s specification, the above polymer solution contains (SSMW/HSMW)=(1/1.80-1)x(3420+250)/60+250)=14.8, which is within the claimed range of claims 1, and 7.
Regarding the melting point of the soft segment in claim 6, as cited above and incorporated herein, Kobayashi teaches a substantially identical soft segment of PTMEG as cited in claim 8, as well as the same SSMW/HSMW ratio and HSWT%. Thus, one skilled in the art would have a reasonable expectation that the PTMEG soft segment of Kobayashi would have the claimed melting point properties because it is the substantially identical PTMEG used in claim 8. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 1, 2, 4-8, and 10-22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0182113 A1 to Rodewald et al. cited in IDS dated 09/03/2020 (hereinafter Rodewald).

	Regarding claims 1, 2, 4-8, 10-22, Rodewald teaches a polyurethane elastomer fiber used for textiles, wovens or knits, and garments (See abstract, para 1-3), which meets the fiber and article cited in claims 2, 4, 21 and 22. Specifically, 516 mmol of PolyTHF having a Mn of 1000 (i.e. PTMEG) is reacted with 338.3 mmol of toluene diisocyanate (TDI) (i.e. NCO/OH=0.655 or excess glycol) at 88 deg C to form an OH-terminated prepolymer having a Mn of 3033 g/mol, (para 34), which meets the excess of low molecular weight glycol as cited in para 33 of the Applicants publication, the hydroxy-terminated glycol, low capping ratio as cited in para 34 of the Applicants publication, soft segment, and step (a) in claims 8, 10, 11, 14, 15, and 16. Rodewald further teaches 132.3 mmol of the above OH-terminated prepolymer is reacted with 215.1 mmol of methylene diphenyldiisocyanate (MDI) (i.e. excess diisocyanate, NCO/OH=1.63) at 88 deg C to form a NCO-terminated prepolymer, which is then dissolved in solvent and chain extended by reacting with ethylene diamine to form a polyurethane solution, which is further used to form a polyurethaneurea elastomer fiber, (para 34), which meets the NCO-terminated prepolymer, the diisocyanate, the dissolving in solvent, step (b) and (c), and the hard and soft segmented polyurethaneurea polymer cited in claims 10-20. The above has an elongation of greater than 500%, (para 28), which meets the high elongation of claim 5.
Using the above in the equations cited by the Applicant’s specification, the above polymer solution contains (SSMW/HSMW)=(1/1.63-1)x(3033+250)/60+250)=16.8, which is within the claimed range of claims 1, and 7.
Regarding the HSWT% of less than 7.8%, Rodewald teaches a substantially identical segmented polyurethaneurea polymer obtained by substantially identical process of the Applicant, specifically, Rodewald teaches the same excess PTMEG low mw glycol reacted with a diisocyanate to form an OH-prepolymer (i.e. low capping ratio), which is then reacted with the same MDI in the same NCO/OH ratio, and chain extended with the same EDA to form a polyurethaneurea having the claimed SSMW/HSMW ratio, and the Applicant cites in para 33-34 of their US publication that the HSWT% and SSMW/HSMW ratio are directly controlled by the above capping molar ratios, which is further evident by the above polyurethaneurea Rodewald having the claimed SSMW/HSMW ratio. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Regarding the melting point of the soft segment in claim 6, as cited above and incorporated herein, Rodewald teaches a substantially identical soft segment of PTMEG as cited in claim 8, as well as the same SSMW/HSMW ratio. Thus, one skilled in the art would have a reasonable expectation that the PTMEG soft segment of Rodewald would have the claimed melting point properties because it is the substantially identical PTMEG used in claim 8. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Claim(s) 1, 2, 4-8, and 14-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 872581 A1 cited in IDS dated 09/03/2020 in which US 5,879,799 A to Yosizato et al. is used as a US equivalent. (hereinafter Yosizato).

Regarding claims 1, 2, 4-8, and 14-18, Yosizato teaches a polyurethane fiber used in the field of garments (See abstract and col 1, ln 15-53). Specifically, in Example 1, Yosizato teaches 1 mole of a polyalkyleneether diol of tetramethylene and 10 mol% of 2,2-dimethylpropylene, (i.e. TMEG/2,2-dimethylpropylene), reacted with 1.31 mole of MDI at 80 deg C to form an NCO-terminated prepolymer, col 14, ln 60 to col 15, ln 2), NCO/OH=1.31 which meets the under-capping/low capping ratio as cited in para 34 of the Applicants publication, soft segment, and step (a) in claims 8, 14, 15, and 16. Yosizato also teaches the NCO-prepolymer is dissolved in a solvent then reacted with additional 0.14 moles of MDI and chain extended with EDA to form a polyurethane solution which is then used to form an elastic fiber having an elongation of 647%, (col 15, ln 3-56), which meets the hard and soft segmented polyurethane fiber having high elongation, glycol, diisocyanate, chain extender, and step (b) and (c) of claims 5, 14-18.
Using the above in the equations cited by the Applicant’s specification, the above polymer solution contains (SSMW/HSMW)=(1/1.45-1)x(1800+250)/60+250)=16.1, which is within the claimed range of claims 1, and 7.
Regarding the HSWT% of less than 7.8%, Yosizato teaches a substantially identical segmented polyurethane polymer obtained by substantially identical process of the Applicant, specifically, Yosizato teaches the same under-capping a PTMEG glycol reacted with a diisocyanate to form a NCO-prepolymer (i.e. low capping ratio less than 1.50), which is then reacted with the same MDI in the same low capping NCO/OH ratio, and chain extended with the same EDA to form a polyurethane having the claimed SSMW/HSMW ratio, and the Applicant cites in para 33-34 of their US publication that the HSWT% and SSMW/HSMW ratio are directly controlled by the above capping molar ratios, which is further evident by the above polyurethane Yosizato having the claimed SSMW/HSMW ratio. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
Regarding the melting point of the soft segment in claim 6, as cited above and incorporated herein, Yosizato teaches a substantially identical soft segment of PTMEG as cited in claim 8, as well as the same SSMW/HSMW ratio. Thus, one skilled in the art would have a reasonable expectation that the PTMEG soft segment of Yosizato would have the claimed melting point properties because it is the substantially identical PTMEG used in claim 8. See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766